DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,623 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except that the charging control policy, which also include rate group, in the claims of the US Patent is now called dynamic control policy. However, to include charging group in a transmitting or sending information from PCRF is obvious to one of ordinary skills in the art to efficiently charging and/or billing for usage. 

Instant Application
1. A method by a gateway device for executing policy control for an application service, comprising: receiving a control 





2. The method according to claim 1, wherein the control policy comprises a charging parameter. 
4. The method according to claim 1, wherein the control policy comprises QoS information. 
5. The method according to claim 1, wherein the control policy comprises gating information. 

3. The method according to claim 2, wherein the charging parameter comprises a rate group. 

6. The method according to claim 2, further comprising: reporting, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

7. The method according to claim 1, before the receiving the control policy from the policy and charging device, the method includes: sending, by the gateway device, a message to request dynamic control policy to the policy and charging device. 

8. The method according to claim 6, wherein the charging system is an offline charging system, and after the reporting the charging data to the offline charging system, the method comprises: enabling, by the gateway 

9. The method according to claim 6, wherein the charging system is an online charging system, and after the reporting the charging data to the online charging system, the method comprises: receiving, by the gateway device, granted credit authorization from the online charging system; and enforcing, by the gateway device, charging control to the service data stream according to the credit authorization. 






10. A gateway device, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the 







10. A gateway device, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the 






11. The gateway device according to claim 10, wherein the control policy comprising charging parameter. 





13. The gateway device according to claim 10, wherein the control policy comprises QoS information. 
14. The gateway device according to claim 10, wherein the control policy comprises gating information. 

15. The gateway device according to claim 11, wherein the one or more processors also perform the step of: reporting charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

16. The gateway device according to claim 15, wherein the charging system is an offline charging system, and wherein the one or more processors also perform the step of: enabling, after the reporting charging data to the offline 

17. A method for executing policy control to an application service, comprising: sending, by a policy and charging device, a control policy and an application identification rule identifier to a gateway device; selecting a stored application identification rule according to the application identification rule identifier; detecting, by the gateway device, a service packet of a service data stream according to the application identification rule; and executing, by the gateway device, the dynamic control policy to the detected service data stream. 





20. The method according to claim 17, wherein the control policy comprises QoS information. 
21. The method according to claim 17, wherein the control policy comprises gating information. 

19. The method according to claim 18, wherein the charging parameter comprises a rate group. 

22. The method according to claim 18, further comprising: reporting, by the gateway device, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

23. The method according to claim 17, before the sending the control policy to the gateway device, the method comprising: receiving, by 
US Patent 10,462,623 B2
 1. A method for charging an application service, comprising: sending, by a policy and charging entity, a charging control policy to a 

5. The method according to claim 1, wherein the charging control policy comprises QoS information and gating information. 







6. The method according to claim 2, wherein the charging data comprises the rate group. 


2. The method according to claim 1, further comprising: reporting, by the gateway device, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

7. The method according to claim 1, before the sending the charging control policy to the gateway device, further comprising: receiving, by the policy and charging entity, a message to request charging control policy from the gateway device. 

3. The method according to claim 2, wherein the charging system is an offline charging system, and after the reporting, by the gateway device, charging data to a charging system the method further comprises: 

4. The method according to claim 2, wherein the charging system is an online charging system, and after the reporting, by the gateway device, charging data to a charging system the method further comprises: sending, by the gateway device, request to the online charging system for credit authorization, wherein the request includes the rate group comprised in the charging control policy; sending, by the online charging system, granted credit authorization to the gateway device; and enforcing, by the gateway device, charging control to the service data stream according to the credit authorization. 

8. A gateway device for charging an application service, comprising: a non-transitory memory storage comprising 

13. A communication system for charging an application service, comprising a gateway device, and a policy and charging entity communicated with the gateway device; 

20. The system according to claim 15, wherein the communication system further comprises the charging system, the charging system is configured to perform charging according to the charging data. 



17. The system according to claim 13, wherein the charging control policy comprises QoS information and gating information. 




9. The gateway device according to claim 8, further comprising: reporting charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 


10. The gateway device according to claim 9, wherein the charging system is an offline charging system, and wherein the one or more processors also perform the step of: enabling after the reporting charging data to a charging 


1. A method for charging an application service, comprising: sending, by a policy and charging entity, a charging control policy to a gateway device, wherein the charging control policy comprises a rate group and an application identification rule identifier; determining, by the gateway device, an application identification rule configured in the gateway device according to the application identification rule identifier; detecting, by the gateway device, a service packet of a service data stream generated by the application service according to the application identification rule; and executing, by the gateway device, the charging control policy to the detected service data stream. 









6. The method according to claim 2, wherein the charging data comprises the rate group. 


2. The method according to claim 1, further comprising: reporting, by the gateway device, charging data to a charging system, wherein the charging data comprises service usage of the service data stream. 

7. The method according to claim 1, before the sending the charging control policy to the gateway device, further comprising: . 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 10-14 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ghai et al. (US 8,144,591 B2).
Regarding claim 1, Ghai discloses a method by a gateway device (GW, 1010 and/or PCEF, 1012) for executing policy control for an application service (table 0009; col. 11, lines 10-25; and so on), comprising: receiving a control policy and an application identification rule identifier from a policy and charging device (col. 10, line 36-col. 11, line 25, and table 0009, 
Regarding claim 10 and 17, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding gateway device and method for executing policy control to an application service, and rejection to claim 1 is applied hereto.
Regarding claim 2, 11 and 18, Ghai discloses the control policy comprises a charging parameter (col. 10, lines 18-36; and so on).  
Regarding claim 3, 12 and 19, Ghai discloses the charging parameter comprises a rate group (charging key) (e.g. table 0009).  
Regarding claim 4, 13 and 20, Ghai discloses the control policy comprises QoS information (col. 12, lines 13-24; table 0009; and etc.).  
Regarding claim 5, 14 and 21, Ghai discloses the control policy comprises gating information (such as col. 12, lines 13-24).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 15-16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghai in view of Belling et al. (US 8,688,551 B2).
Regarding claim 6, 15 and 22, Ghai further discloses comprising: reporting, charging data (table 0009). However, the reporting of the charging data is to a charging system, wherein the charging data comprises service usage of the service data stream.  
Belling teaches the reporting of the charging data is to a charging system, wherein the charging data comprises service usage of the service data stream (col. 11, line 51-col. 12, line 9; col. 14, line 43-col. 15, line 2; col. 9, line 38-col. 10, line 20; col. 6, line 65-col. 7, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the reporting of the charging data is to a charging system, wherein the charging data comprises service usage of the service data stream as taught by Belling into Ghai 
Regarding claim 8 and 16, Ghai discloses the charging system is an offline charging system (1020), and after the reporting, by the gateway device (fig. 10).
Ghai doesn’t disclose charging data to a charging system the method further comprises: enabling, by the gateway device, a new charging data record to record usage information of the service data stream.
Belling teaches charging data to a charging system the method further comprises: enabling, by the gateway device, a new charging data record to record usage information of the service data stream (col. 11, lines 6-25; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use charging data to a charging system the method further comprises: enabling, by the gateway device, a new charging data record to record usage information of the service data stream as taught by Belling into Ghai in order to reduce fraud, and to improve quality of service.
Claims 7 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghai in view of Grayson et al. (US 8,856,860 B2).
Regarding claim 7 and 23, Ghai discloses receiving the control policy from the policy and charging device. However, Ghai doesn’t disclose before the receiving the control policy from the policy and charging device, the method includes: sending a message to request the control policy to the policy and charging Page 2 of 8Application No. 16/552,824Reply to Office Action device.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use before the receiving the control policy from the policy and charging device, the method includes: sending a message to request the control policy to the policy and charging Page 2 of 8Application No. 16/552,824Reply to Office Action device as taught by Grayson into Ghai in order to reduce error and save resources and cost.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghai in view of Belling, and further in view of Cai et al. (US 2011/0270722 A1).
Regarding claim 9, Ghai discloses the charging system is an online charging system (1018), and after the reporting, by the gateway device (fig. 10).
Ghai doesn’t disclose after the reporting charging data to the online charging system the method further comprises: receiving, by the gateway device, credit authorization granted by the online charging system; enforcing, by the gateway device, charging control to the service data stream according to the credit authorization.
Cai teaches after the reporting charging data to the online charging system the method further comprises: receiving, by the gateway device, credit authorization granted by the online charging system; enforcing, by the gateway device, charging control to the service data stream according to the credit authorization (paragraph [0030]; [0050]; and etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use after the reporting charging data to the online charging system the method further comprises: receiving, by the gateway device, credit authorization granted by the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461